USCA4 Appeal: 20-4545      Doc: 33         Filed: 08/17/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-4545


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        STACY LAMONT BERRY,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Charlottesville. Norman K. Moon, Senior District Judge. (3:09-cr-00019-NKM-1)


        Submitted: August 10, 2022                                        Decided: August 17, 2022


        Before NIEMEYER and KING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Dennis E. Jones, DENNIS E. JONES & ASSOCIATES, PC, Abingdon,
        Virginia, for Appellant. Daniel P. Bubar, Acting United States Attorney, Jean B. Hudson,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Charlottesville, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4545      Doc: 33          Filed: 08/17/2022     Pg: 2 of 4




        PER CURIAM:

               Stacy Lamont Berry appeals the district court’s amended judgment imposing a total

        sentence of 280 months in prison on his jury convictions for conspiring or attempting to

        commit Hobbs Act robbery, in violation of 18 U.S.C. §§ 2, 1951, after the district court

        granted his 28 U.S.C. § 2255 motion and vacated his 18 U.S.C. § 924(c)(1)(A) conviction.

        On appeal, Berry argues that his upward variant sentence is unreasonable. We affirm.

               “We review sentences, including those outside the Guidelines range, for abuse of

        discretion.” United States v. McKinnie, 21 F.4th 283, 288 (4th Cir. 2021), cert. denied,

        142 S. Ct. 2798 (2022). “First, we ‘ensure that the district court committed no significant

        procedural error, such as failing to calculate (or improperly calculating) the Guidelines

        range, treating the Guidelines as mandatory, failing to consider the § 3553(a) factors,

        selecting a sentence based on clearly erroneous facts, or failing to adequately explain the

        chosen sentence—including an explanation for any deviation from the Guidelines range.’”

        United States v. Fowler, 948 F.3d 663, 668 (4th Cir. 2020) (quoting Gall v. United States,

        552 U.S. 38, 51 (2007)). If we find no significant procedural error, we then consider the

        substantive reasonableness of the sentence imposed. United States v. Arbaugh, 951 F.3d

        167, 172 (4th Cir. 2020).

               “As is well understood, to meet the procedural reasonableness standard, a district

        court must conduct an individualized assessment of the facts and arguments presented and

        impose an appropriate sentence, and it must explain the sentence chosen.” United States

        v. Nance, 957 F.3d 204, 212 (4th Cir. 2020) (internal quotation marks omitted).

        “Specifically, a district court’s explanation should provide some indication [] that the court

                                                      2
USCA4 Appeal: 20-4545       Doc: 33         Filed: 08/17/2022      Pg: 3 of 4




        considered the § 3553(a) factors and applied them to the particular defendant, and also that

        it considered a defendant’s nonfrivolous arguments for a lower sentence.” Id. at 212-13

        (internal quotation marks omitted). To be procedurally adequate, we must “find sufficient

        explanation to allow this Court to conduct meaningful appellate review.” United States v.

        Provance, 944 F.3d 213, 219 (4th Cir. 2019).            “When considering the substantive

        reasonableness of a prison term, we ‘examine[] the totality of the circumstances to see

        whether the sentencing court abused its discretion in concluding that the sentence it chose

        satisfied the standards set forth in § 3553(a).’” Arbaugh, 951 F.3d at 176.

               “Where, as here, the sentence is outside the advisory Guidelines range, we must

        ‘consider whether the sentencing court acted reasonably both with respect to its decision

        to impose such a sentence and with respect to the extent of the divergence from the

        sentencing range.’” Nance, 957 F.3d at 215. “That said, ‘district courts have extremely

        broad discretion when determining the weight to be given each of the § 3553(a) factors,’

        and the fact that a ‘variance sentence deviates,’ even ‘significantly,’ from the Guidelines

        range ‘does not alone render it presumptively unreasonable.’” Id. “Instead, we must ‘give

        due deference to the district court’s decision that the § 3553(a) factors, on a whole, justify

        the extent of the variance.’” Id. “While we must consider the extent of the variance from

        the sentencing range, the fact that we ‘might reasonably have concluded that a different

        sentence was appropriate is insufficient to justify reversal of the district court.’” McKinnie,

        21 F.4th at 292. “And variant sentences are generally reasonable when ‘the reasons

        justifying the variance are tied to § 3553(a) and are plausible.’” Id.



                                                      3
USCA4 Appeal: 20-4545      Doc: 33         Filed: 08/17/2022      Pg: 4 of 4




               We have reviewed the record and Berry’s arguments on appeal, and we conclude

        that his sentence is procedurally and substantively reasonable. The district court properly

        calculated and considered his advisory Guidelines range of 188 to 235 months, conducted

        an individualized assessment of the facts and arguments presented, and reasonably

        concluded that a sentence above the advisory Guidelines range was appropriate based on

        its consideration of the § 3553(a) factors. The court also adequately explained its sentence,

        indicating that it had considered the § 3553(a) factors and Berry’s arguments for a lower

        sentence; and its explanation was sufficient for our meaningful review. Based on a totality

        of the circumstances, the court did not abuse its discretion in concluding that an upward

        variance to a sentence of 280 months satisfied the standards in § 3553(a); and its reasons

        justifying the variance were tied to the § 3553(a) factors and were plausible.

               Accordingly, we affirm the district court’s amended judgment. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before the court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                     4